DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 3 and 16 are objected to because of the following informalities: 
Claims 3 and 16 include an abbreviation an “ICS management component” and an “NFC reader”. 
Abbreviations are allowed in claims however its first occurrence must be spelled out. 
For instance, “Industrial Control System management component (ICS management component)”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over C.N. No. 1,871,865 A issued to Desgagne et al. in view of C.N. No. 105,637,779 B to Lin et al.
 
As to claim 1, Desgagne teaches a method of communicating between components that are part of a network and a control device, comprising: 
5the control device (Time Division Duplex-Duplex Frequency Division Selector 702) communicating directly with network components of the dedicated cellular network (“...time division duplex-duplex frequency division selector 702 may be included in another entity, such as a node B or any other radio network controller function entity. wireless network controller 700 can be a separate wireless network controller entity, or comprises general packet radio service serving node (GSN)/wireless network controller or node B by the wireless network controller/radio network controller function in its implementation...time division duplex-duplex frequency division selector 702 comprises handover unit 704 and policy server 706. the switching unit 704 according to the policy server 706 the output executing division duplex-frequency division duplex and frequency division duplex-time division duplex (TDD) handover...policy server 706 to receive one or more policy related input and determines the appropriate mode of communication. one or more policy is defined for activating frequency division duplex/time division duplex connection. typical policy item comprises: 1) quality of service (QOS), 2) service, 3) management, and 4) behavior, but can comprise any additional items desired. The quality of service policy is defined as power or quality threshold of service quality requirements. service policy is defined according to data rate asymmetry or real time (RT) services (such as voice call) the non real time (NRT) services (such as web browsing) of service characteristic condition. management policy is defined operations, administration and maintenance (OA & M) conditions. this comprises is applied for load balancing purpose of real time policy, or related non-real time view maintenance. action policy defines one or more user behaviour conditions, such as user location or speed...policy is defined as a system configuration part and can be independent or mutually dependent. For example, management policy prior to service quality or service policy. related input regarding each policy is input to policy server. input of the policy server is controlled by the general wireless network controller logic, the radio resource manager function or an external entity according to operation, administration and maintenance function to provide. The policy may be defined or configured as intended, the service requirement as intended is frequency division duplex or time division duplex mode for processing...receiving a new call or connection to, time division duplex-duplex frequency division selector 702 to the policy server to make a decision about the communication mode. time-division transfer duplex-frequency division duplex selector 702 according to the policy server 706 the determination is made to perform the selection or frequency division duplex mode of the communication mode and time division duplex (TDD) mode...”); and 
transferring data between the components and the control device at a quality of service levels that corresponds to a quality of service level (symmetric low-data rate) provided for voice communications in a non-dedicated cellular network (symmetric low-data rate by processing in the frequency division duplex (i.e. frequency division duplex cell) is preferred) (“...step 406, taking the assessed is based on the parameter in step 404, determines whether time division duplex type cell or frequency division duplex type cell (that is, time division duplex (TDD) mode or a frequency division duplex mode) to process the requested service. The preferred processing time division duplex (i.e., time division duplex cell) in high data rate is asymmetric and symmetric low-data rate by processing in the frequency division duplex (i.e. frequency division duplex cell) is preferred...similar to the above, if determined in step 406 is to better service processing in frequency division duplex cell, then method 400 from step 406 to step 412. step 412, determining the wireless access bearer of the wireless transmitting/receiving unit is located in the frequency division duplex in the cell. That is, although in the step 408 determined frequency division duplex, but step 412 is confirming the frequency division duplex service is currently practical can be obtained. For example, if the receiving wireless access bearing request is operation sent to the wireless transmitting/receiving unit of the time division duplex in the cell, and determining that the request should be processed in frequency division duplex cell, frequency division duplex service is available...”). 
Desgagne is silent with reference to coupling the IP network to a dedicated cellular network.
Lin teaches coupling the IP network to a dedicated cellular network (“...In another embodiment, the dual mode UE capable of establishing the RRC connection and later with the source cell having TDD carrier switching or redirection (redirect) on the internet network protocol (IP) multimedia subsystem (IMS, IP Multimedia Subsystem) voice (voice over IMS) of the target cell. switching or redirection is based on CN domain and/or additional paging information, wherein the additional paging information is included in the enhanced paging message. In one example, the UE receives a handover command to is switched from a source cell to a target cell. In another example, the UE receives the redirection command to enter idle mode and residing in the target cell with a higher priority, and then connecting to the target cell... In addition, for some demand from the operator FDD-TDD  combined network operation needs to be considered. first, IMS voice over (IP multimedia subsystem) may be provided only in the FDD cell, the UE needs to obtain voice service connected to the FDD cell. second, FDD cell and TDD cell may be different manufacturers (vender) design, the manufacturer interface node may difficult to open and coordination. future, dual mode UE is expected to support FDD-TDD operation in combination. radio frequency module configured with FDD and TDD Frequency module (RF) double-mode UE may time division multiplex (Time-Division Multiplexing (TDM) by means of characteristic of FDD carriers and TDD carriers. as illustrated, the UE received from the TDD carriers FTP down load (downloading), conversion to the FDD carrier to receive and transmit voice calls and converted back to the TDD carrier to continue the FTP service or start a new delay tolerant service...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne with the teaching of Lin because the teaching of Lin would improve the system of Desgagne by providing a IP network is a communication network that uses Internet Protocol (IP) to send and receive messages between one or more computers. 
As to claim 102, Lin teaches the method of claim 1, wherein the IP network includes a cloud having core services that provide control signals to the control device (“...In another embodiment, the dual mode UE capable of establishing the RRC connection and later with the source cell having TDD carrier switching or redirection (redirect) on the internet network protocol (IP) multimedia subsystem (IMS, IP MultimediaSubsystem) voice (voice over IMS) of the target cell. switching or redirection is based on CN domain and/or additional paging information, wherein the additional paging information is included in the enhanced paging message. In one example, the UE receives a handover command to is switched from a source cell to a target cell. In another example, the UE receives the redirection command to enter idle mode and residing in the target cell with a higher priority, and then connecting to the target cell... In addition, for some demand from the operator FDD-TDD  combined network operation needs to be considered. first, IMS voice over (IP multimedia subsystem) may be provided only in the FDD cell, the UE needs to obtain voice service connected to the FDD cell. second, FDD cell and TDD cell may be different manufacturers (vender) design, the manufacturer interface node may difficult to open and coordination. future, dual mode UE is expected to support FDD-TDD operation in combination. radio frequency module configured with FDD and TDD Frequency module (RF) double-mode UE may time division multiplex (Time-Division Multiplexing (TDM) by means of characteristic of FDD carriers and TDD carriers. as illustrated, the UE received from the TDD carriers FTP down load (downloading), conversion to the FDD carrier to receive and transmit voice calls and converted back to the TDD carrier to continue the FTP service or start a new delay tolerant service...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne with the teaching of Lin because the teaching of Lin would improve the system of Desgagne by providing a IP network is a communication network that uses Internet Protocol (IP) to send and receive messages between one or more computers. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over C.N. No. 1,871,865 A issued to Desgagne et al. in view of C.N. No. 105,637,779 B to Lin et al. as applied to claim 2 above, and further in view of U.S. Pub. No. 2009/0059786 A1 to Budampati et al.
 
As to claim 3, Desgagne as modified by Lin teaches the method of claim 2, however it is silent with reference to wherein quality of service parameters are prioritized by an ICS management component of the core services of the cloud.  
Budampati teaches wherein quality of service parameters are prioritized by an ICS management component (Industrial Control and Automation System 100) of the core services of the cloud (“...FIG. 2 illustrates additional details of an example wireless network in an industrial control and automation system 100 according to this disclosure. The portion of the industrial control and automation system 100 shown in FIG. 2 is for illustration only. Other embodiments of the industrial control and automation system 100 could be used without departing from the scope of this disclosure...As shown in FIG. 2, a wireless network 202 is formed by the various infrastructure nodes in the industrial control and automation system 100. The wireless network 202 facilitates wireless communications with various leaf nodes in the system 100. The quality of service priorities or other parameters of different data transmitted over the wireless network 202 can be controlled by a network manager 204. For example, the network manager 204 could communicate with the infrastructure and/or leaf nodes in the system 100 in order to enforce appropriate quality of service parameters in the system 100. The network manager 204 could also dynamically change the quality of service parameters in the system 100...Dynamically changing the QoS parameters of data in a network can be done as follows. The QoS class of each data message sent over the wireless network 202 can be assigned by the originator of the message, such as a leaf node. Among other things, the network manager 204 can set the priority of each QoS class and describe the method of routing messages within that QoS class through the network 202. When there is a change in the state of the wireless network 202 or the system 100, the network manager 204 could then reassign the priorities or other parameters of the QoS classes. This could be done, for example, by transmitting new QoS parameters as a broadcast over the entire network 202. The network manager 204 could also distribute predefined policies associated with the QoS classes and enforce a particular policy based on the current situation in the wireless network 202 or the system 100. Changes in policies could be triggered by the network manager 204, such as upon the detection of a particular condition. Changes in policies could also be triggered by individual nodes, such as when a node detects a specified event. Changes in policies could further be triggered manually by a user...” paragraphs 0037-0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne and Lin with the teaching of Budampati because the teaching of Budampati would improve the system of Desgagne and Lin by providing Quality of service that describes or measure of the overall performance of a service, such as a telephony or computer network or a cloud computing service.

As to claim 4, Desgagne as modified by Lin teaches the method of claim 3, however it is silent with reference to wherein the ICS management component provides cellular network 15services parameters that are used to control the core services of the cloud and the quality of service parameters.  
Budampati teaches wherein the ICS management component provides network 15services parameters that are used to control the core services of the cloud and the quality of service parameters (Industrial Control and Automation System 100) of the core services of the cloud (“...FIG. 2 illustrates additional details of an example wireless network in an industrial control and automation system 100 according to this disclosure. The portion of the industrial control and automation system 100 shown in FIG. 2 is for illustration only. Other embodiments of the industrial control and automation system 100 could be used without departing from the scope of this disclosure...As shown in FIG. 2, a wireless network 202 is formed by the various infrastructure nodes in the industrial control and automation system 100. The wireless network 202 facilitates wireless communications with various leaf nodes in the system 100. The quality of service priorities or other parameters of different data transmitted over the wireless network 202 can be controlled by a network manager 204. For example, the network manager 204 could communicate with the infrastructure and/or leaf nodes in the system 100 in order to enforce appropriate quality of service parameters in the system 100. The network manager 204 could also dynamically change the quality of service parameters in the system 100...Dynamically changing the QoS parameters of data in a network can be done as follows. The QoS class of each data message sent over the wireless network 202 can be assigned by the originator of the message, such as a leaf node. Among other things, the network manager 204 can set the priority of each QoS class and describe the method of routing messages within that QoS class through the network 202. When there is a change in the state of the wireless network 202 or the system 100, the network manager 204 could then reassign the priorities or other parameters of the QoS classes. This could be done, for example, by transmitting new QoS parameters as a broadcast over the entire network 202. The network manager 204 could also distribute predefined policies associated with the QoS classes and enforce a particular policy based on the current situation in the wireless network 202 or the system 100. Changes in policies could be triggered by the network manager 204, such as upon the detection of a particular condition. Changes in policies could also be triggered by individual nodes, such as when a node detects a specified event. Changes in policies could further be triggered manually by a user...” paragraphs 0037-0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne and Lin with the teaching of Budampati because the teaching of Budampati would improve the system of Desgagne and Lin by providing Quality of service that describes or measure of the overall performance of a service, such as a telephony or computer network or a cloud computing service.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over C.N. No. 1,871,865 A issued to Desgagne et al. in view of C.N. No. 105,637,779 B to Lin et al. and further in view of U.S. Pub. No. 2009/0059786 A1 to Budampati et al. as applied to claim 4 above, and further in view of C.N. No. 109495966 to Wang et al. 

As to claim 5, Desgagne as modified by Lin teaches the method of claim 4, however it is silent with reference to wherein a subset of resources of the dedicated cellular network are reserved for industrial control systems.  
Wang teaches wherein a subset of resources of the dedicated cellular network are reserved for industrial control systems (“...Specifically, the first resource set or first set of resources is base station group is terminal reserved possibly used for transmitting downlink data (e.g., downlink control channel) resource set or set of resource groups...If the base station is a terminal configuration of the reserved resource is the first resource set (or first set of resources group), and indication information received by the terminal is 1, the terminal determines to receive downlink data resource is the first resource set (or first set of resources group)...other resource set if the base station is a terminal configuration of the reserved  resource is the first resource set (or first set of resources group), and indication information received by the terminal is 0, the terminal determines to receive downlink data resource is first resource set (or first resource set group) (or set of resource group...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne, Lin and Budampati with the teaching of Wang because the teaching of Wang would improve the system of Desgagne, Lin and Budampati by providing a technique of reserving computing resources for later use.

As to claim 6, Desgagne as modified by Lin teaches the method of claim 5, however it is silent with reference to 20reserving communication and network resources for communication between the control device and the cloud.  
Wang teaches reserving communication and network resources for communication between the control device and the cloud (“...Specifically, the first resource set or first set of resources is base station group is terminal reserved possibly used for transmitting downlink data (e.g., downlink control channel) resource set or set of resource groups...If the base station is a terminal configuration of the reserved resource is the first resource set (or first set of resources group), and indication information received by the terminal is 1, the terminal determines to receive downlink data resource is the first resource set (or first set of resources group)...other resource set if the base station is a terminal configuration of the reserved  resource is the first resource set (or first set of resources group), and indication information received by the terminal is 0, the terminal determines to receive downlink data resource is first resource set (or first resource set group) (or set of resource group...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne, Lin and Budampati with the teaching of Wang because the teaching of Wang would improve the system of Desgagne, Lin and Budampati by providing a technique of reserving computing resources for later use.

As to claim 7, Desgagne as modified by Lin teaches the method of claim 5, however it is silent with reference to combining redundant network resources for communication between the control device and the cloud.  
Wang teaches combining redundant network resources for communication between the control device and the cloud (“...Specifically, the first resource set or first set of resources is base station group is terminal reserved possibly used for transmitting downlink data (e.g., downlink control channel) resource set or set of resource groups...If the base station is a terminal configuration of the reserved resource is the first resource set (or first set of resources group), and indication information received by the terminal is 1, the terminal determines to receive downlink data resource is the first resource set (or first set of resources group)...other resource set if the base station is a terminal configuration of the reserved  resource is the first resource set (or first set of resources group), and indication information received by the terminal is 0, the terminal determines to receive downlink data resource is first resource set (or first resource set group) (or set of resource group...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne, Lin and Budampati with the teaching of Wang because the teaching of Wang would improve the system of Desgagne, Lin and Budampati by providing a technique of reserving computing resources for later use.

As to claim 8, Desgagne as modified by Lin teaches the method of claim 7, wherein the redundant network resources include base stations of the dedicated cellular network.  
Wang teaches wherein the redundant network resources include base stations of the dedicated cellular network (“...Specifically, the first resource set or first set of resources is base station group is terminal reserved possibly used for transmitting downlink data (e.g., downlink control channel) resource set or set of resource groups...If the base station is a terminal configuration of the reserved resource is the first resource set (or first set of resources group), and indication information received by the terminal is 1, the terminal determines to receive downlink data resource is the first resource set (or first set of resources group)...other resource set if the base station is a terminal configuration of the reserved  resource is the first resource set (or first set of resources group), and indication information received by the terminal is 0, the terminal determines to receive downlink data resource is first resource set (or first resource set group) (or set of resource group...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne, Lin and Budampati with the teaching of Wang because the teaching of Wang would improve the system of Desgagne, Lin and Budampati by providing a technique of reserving computing resources for later use.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over C.N. No. 1,871,865 A issued to Desgagne et al. in view of C.N. No. 105,637,779 B to Lin et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2019/0333048 A1 to Dicross et al. 

As to claim 9, Desgagne as modified by Lin teaches the method of claim 1, however it is silent with reference to using a blockchain to provide an audit trail of settings of the network components, 5wherein the settings are for at least one of: a redundancy network, resource capacity settings, and quality of service parameters used in the dedicated cellular network.  
Dicross teaches using a blockchain to provide an audit trail of settings of the network components, 5wherein the settings are for at least one of: a redundancy network, resource capacity settings, and quality of service parameters used in the network  (“...FIGS. 1A-1D show example screen shots of a conventional wallet that may be used to transfer crypto-assets from one user to another. FIG. 1A shows setup screen 101 in which a user is required to define network setting  for enabling wallet 100 to access a blockchain. The network settings can include port opening or forwarding router settings such as UPnP, proxy, firewall, and anti-virus notifications. Selecting the correct network setting  in order to access the blockchain is onerous and requires substantial technical understanding. When the network setting are selected, wallet 100 is then required to connect the blockchain and acquire information required to use wallet 100. Synchronization status indicator 110 (of FIG. 1B) shows the progress of blockchain synchronization. Initial installation setup processes such as this can take hour if not days to complete...” paragraph 0059).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne and Lin with the teaching of Dicross because the teaching of Dicross would improve the system of Desgagne and Lin by a type of distributed ledger technology (DLT) that consists of growing list of records, called blocks, that are securely linked together using cryptography.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over C.N. No. 1,871,865 A issued to Desgagne et al. in view of C.N. No. 105,637,779 B to Lin et al. as applied to claim 1 above, and further in view of U.S. No. 2014/0219167 A1 to Santhanam et al. 

As to claim 10, Desgagne as modified by Lin teaches the method of claim 1, however it is silent with reference to wherein the quality of service levels include quality of service levels for the dedicated cellular network and separate quality of service levels for the IP network that are harmonized with the quality of service levels for the dedicated cellular network.  
Santhanam teaches wherein the quality of service levels include quality of service levels for the dedicated cellular network (cellular networks) and separate quality of service levels for the IP network (bi-directional IP communication) that are harmonized with the quality of service levels for the dedicated cellular network (“...For example, real-time communication often requires always-on service to ensure bi-directional IP communication. However, applications that use HTML, Cascading Style Sheets (CSS), JavaScript (JS), and other web clients currently lack the ability to leverage QoS in cellular networks using certain pervasive technologies, such as the WebRTC solution for VoIP, video telephony, and streaming services, among other things. Consequently, these and other web clients may suffer poor voice, video, and other media quality experiences in wireless networks due to higher loss, unguaranteed bandwidth, high jitter, or other performance degradations that may arise when QoS cannot be provided...Accordingly, the following description provides a solution that can enable QoS capabilities for web clients using WebRTC, RTCWeb, and other pervasive web technologies on a wireless network (e.g., LTE, UMTS, 1x EV-DO, Wi-Fi, etc.) in order to support high efficiency and high performance for VoIP, video, media, and other data services that use pervasive web technologies such as WebRTC and RTCWeb. As such, the solution described in further detail herein may allow QoS-enabled web clients to receive guaranteed performance in a wireless network regardless of the loading in a cellular network, which may translate to very low latency, low jitter, low loss of voice, video, media, and other data packets and better user experience for web clients that use VoIP, video, streaming, and other applications that require guaranteed quality levels. For example, as will be described in further detail below, QoS for web client calls or sessions that are supported in a cellular network via WebRTC or other suitable web technologies may be enabled via network-initiated QoS setup (e.g., on an LTE, UMTS, eHRPD, or other wireless network), explicit device-initiated QoS setup (e.g., on a 1x EV-DO, LTE, UMTS, eHRPD, Wi-Fi, or other wireless network), and/or implicit device-initiated QoS setup (e.g., on any suitable air interface or other wireless network)...” paragraphs 0069/0070/0083).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne and Lin with the teaching of Santhanam because the teaching of Santhanam would improve the system of Desgagne and Lin by enabling quality of service (QoS) capabilities for a web client using certain wireless network technologies that otherwise lack the ability to support QoS in cellular networks (Santhanam paragraph 0002).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over C.N. No. 1,871,865 A issued to Desgagne et al. in view of C.N. No. 105,637,779 B to Lin et al. and further in view of U.S. Pub. No. 2009/0059786 A1 to Budampati et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2014/0057558 A1 to Cooper.

As to claim 1011, Desgagne as modified by Lin teaches the method of claim 1, however it is silent with reference to wherein security credentials used by the dedicated cellular network include at least one of: an operator code, an operator code credential, a cryptographic authentication key, or SIM card data. 
Cooper teaches wherein security credentials used by the dedicated cellular network include at least one of: an operator code, an operator code credential, a cryptographic authentication key, or SIM card data (“... In an aspect of the herein disclosed systems and methods, a method of provisioning a User Equipment (UE) with Subscriber Identity Module (SIM) data for accessing a wireless services provider's network is described, comprising initiating a Near Field Communication (NFC) link between an NFC device and the User Equipment (UE), receiving by the UE via the NFC link at least a portion of SIM data stored in a tangible data storage unit of the NFC device, and storing the received SIM data in the UE...Access credentials are generally required for a UE to access the foregoing cellular systems, and may be particularly necessary for the afore-discussed backward compatibility. A cellular system operator (carrier) may distribute the cellular system access credentials in a SIM. In exemplary embodiments of the herein disclosed apparatus, systems, and methods, the cellular access data may include authentication information. The authentication information may comprise, for example, an encryption key and one or more encryption algorithms described, for example, in the 3GPP specification series TS 35, currently available at http://www.3gpp.orgiftp/Specs/htnil-info/35-series.htni, the most recent versions of which, as of the filing date hereof, are incorporated herein by reference in their entirety as if set forth fully here...” paragraph 0017/0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne and Lin with the teaching of Cooper because the teaching of Cooper would improve the system of Desgagne and Lin by a Subscriber Identity Module (SIM) data for accessing a wireless services provider's network (Cooper paragraph 0017).

As to claim 12, Desgagne as modified by Lin teaches the method of claim 11, however it is silent with reference to wherein the cryptographic authentication key is used in a cellular mobile device that accesses the dedicated cellular network.  
Cooper teaches wherein the cryptographic authentication key is used in a cellular mobile device that accesses the dedicated cellular network (“... In an aspect of the herein disclosed systems and methods, a method of provisioning a User Equipment (UE) with Subscriber Identity Module (SIM) data for accessing a wireless services provider's network is described, comprising initiating a Near Field Communication (NFC) link between an NFC device and the User Equipment (UE), receiving by the UE via the NFC link at least a portion of SIM data stored in a tangible data storage unit of the NFC device, and storing the received SIM data in the UE...Access credentials are generally required for a UE to access the foregoing cellular systems, and may be particularly necessary for the afore-discussed backward compatibility. A cellular system operator (carrier) may distribute the cellular system access credentials in a SIM. In exemplary embodiments of the herein disclosed apparatus, systems, and methods, the cellular access data may include authentication information. The authentication information may comprise, for example, an encryption key and one or more encryption algorithms described, for example, in the 3GPP specification series TS 35, currently available at http://www.3gpp.orgiftp/Specs/htnil-info/35-series.htni, the most recent versions of which, as of the filing date hereof, are incorporated herein by reference in their entirety as if set forth fully here...” paragraph 0017/0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne and Lin with the teaching of Cooper because the teaching of Cooper would improve the system of Desgagne and Lin by a Subscriber Identity Module (SIM) data for accessing a wireless services provider's network (Cooper paragraph 0017).

As to claim 1513, Desgagne as modified by Lin teaches the method of claim 11, however it is silent with reference to wherein the SIM card data includes at least one of: an integrated circuit card ID, a mobile station international subscriber directory number, or an international mobile subscriber identity.
Cooper teachers wherein the SIM card data includes at least one of: an integrated circuit card ID, a mobile station international subscriber directory number, or an international mobile subscriber identity (“... In an aspect of the herein disclosed systems and methods, a method of provisioning a User Equipment (UE) with Subscriber Identity Module (SIM) data for accessing a wireless services provider's network is described, comprising initiating a Near Field Communication (NFC) link between an NFC device and the User Equipment (UE), receiving by the UE via the NFC link at least a portion of SIM data stored in a tangible data storage unit of the NFC device, and storing the received SIM data in the UE...Access credentials are generally required for a UE to access the foregoing cellular systems, and may be particularly necessary for the afore-discussed backward compatibility. A cellular system operator (carrier) may distribute the cellular system access credentials in a SIM. In exemplary embodiments of the herein disclosed apparatus, systems, and methods, the cellular access data may include authentication information. The authentication information may comprise, for example, an encryption key and one or more encryption algorithms described, for example, in the 3GPP specification series TS 35, currently available at http://www.3gpp.orgiftp/Specs/htnil-info/35-series.htni, the most recent versions of which, as of the filing date hereof, are incorporated herein by reference in their entirety as if set forth fully here...” paragraph 0017/0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Desgagne and Lin with the teaching of Cooper because the teaching of Cooper would improve the system of Desgagne and Lin by a Subscriber Identity Module (SIM) data for accessing a wireless services provider's network (Cooper paragraph 0017).

Claims 14, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. No. 2019/158291 A1 to Kuang et al. in view of U.S. Pub. No. 2015/0334702 A1 to Ji et al.

As to claim 14, Kuang teaches a method of a user device accessing a dedicated cellular network, comprising: 
providing the user device (mobile terminal) with a first mode corresponding to the user device 20communicating via a non-dedicated cellular network (time division duplex, TDD) (“...The above restriction on bandwidth part capabilities may be understood as equally applying to the uplink and downlink in frequency division duplex, FDD, operation mode, as well as to the uplink and downlink in time division duplex, TDD, operation mode. In other words, if a mobile terminal is said to be capable of communicating over a single bandwidth part in the FDD operation mode, then this may be understood as implying a configuration with at most a single bandwidth part in the downlink and a separate single bandwidth part in the uplink. If a mobile terminal is said to be capable of communication over a single bandwidth part in the TDD operation mode, then this may be understood as implying a joint configuration with (also) at most a single bandwidth part in the downlink and a single bandwidth part in the uplink (as a pair)...” ); and
providing the user device with a second mode corresponding to the user device communicating via the dedicated cellular network (frequency division duplex, FDD, operation mode) (“...The above restriction on bandwidth part capabilities may be understood as equally applying to the uplink and downlink in frequency division duplex, FDD, operation mode, as well as to the uplink and downlink in time division duplex, TDD, operation mode. In other words, if a mobile terminal is said to be capable of communicating over a single bandwidth part in the FDD operation mode, then this may be understood as implying a configuration with at most a single bandwidth part in the downlink and a separate single bandwidth part in the uplink. If a mobile terminal is said to be capable of communication over a single bandwidth part in the TDD operation mode, then this may be understood as implying a joint configuration with (also) at most a single bandwidth part in the downlink and a single bandwidth part in the uplink (as a pair)...” ). 
Kuang is silent with reference to the user device switching from the first mode to the second mode in response to the user device being in proximity of the dedicated cellular network.  
Ji teaches the user device switching from the first mode to the second mode in response to the user device being in proximity of the dedicated cellular network (“...Various aspects of the present disclosure provide for the pairing of an inter-band carrier with a tim division duplex (TDD) carrier. If the paired band is a frequency division duplex (FDD) band, then base stations and mobile devices may transmit and receive additional thin control channels on FDD carriers to enable full duplex operations. If the paired band is a TDD band, then a conjugate or inverse carrier may be used such that full duplex, or a close approximation thereto, is achieved. With the introduction of a paired channel and fast control channels, rapid uplink/downlink switching may be achieved for TDD carriers efficiently and effectively...” paragraphs 0007/040/0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kuang with the teaching of Ji because the teaching of Ji would improve the system of Kuang by providing a process used in computer networking that helps set up an initial linkage between computing devices to allow communications between them.

As to claim 15, Kuang teaches the method of claim 14, wherein each of the modes corresponds to a separate profile provided with the user device (time division duplex, TDD, operation mode/frequency division duplex, FDD, operation mode).  

As to claim 20, Kuang teaches the method of claim 14, wherein the dedicated cellular network uses Time Division Duplex communication (time division duplex, TDD, operation mode) and the non-dedicated cellular network uses Frequency Division Duplex communication (frequency division duplex, FDD, operation mode).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. No. 2019/158291 A1 to Kuang et al. in view of U.S. Pub. No. 2015/0334702 A1 to Ji et al. as applied to claim 14 above, and further in view of C.N. No. 105,518,998 A to Mofidi.

As to claim 16, Kuang as modified by Ji teaches the method of claim 14, however it is silent with reference to wherein the user device is presented to an NFC reader to signify being in proximity to the dedicated cellular network.  
Mofidi teaches wherein the user device is presented to an NFC reader to signify being in proximity to the dedicated cellular network (“...wireless communication system can use MIMO. MIMO system can support time division duplex (TDD) and frequency division duplex (FDD) system. In a TDD system, uplink and downlink transmissions in the same frequency region so that the reciprocity principle allows estimating downlink channel according to the uplink channel. This enables a transmitting wireless device (e.g., wireless communication device 102) from communications received by the transmitting wireless device to extract transmit beam-forming gain...The wireless communication device may include a communication transceiver based on sensing 106, which can use magnetic induction to the other wireless communication device 102 (e.g., a target) to establish wireless communication. In one configuration, communication transceiver 106 may be based on sensing according to the NFC protocol operation of near-field communication (NFC) transceiver. induction-based communication transceiver 106 may include a transmitter 108 and a receiver 112...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kuang and Ji with the teaching of Mofidi because the teaching of Mofidi would improve the system of Kuang and Ji by providing a Near-field communication protocols that enables communication between two electronic devices over a distance.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. No. 2019/158291 A1 to Kuang et al. in view of U.S. Pub. No. 2015/0334702 A1 to Ji et al. as applied to claim 14 above, and further in view of W.O. No. 2015/086401 A1 to Hulbert. 

As to claim 517, Kuang as modified by Ji teaches the method of claim 14, however it is silent with reference to wherein a dedicated cellular network is provided as part of an industry campus having a plurality of other devices that provide industrial control functionality.  
Hulbert teaches wherein a dedicated cellular network is provided as part of an industry campus having a plurality of other devices (equipment e.g. machines (sensing, application of parameter value changes, etc)  that provide industrial control functionality (“...Timing control in an industrial control system The present invention relates to an industrial control system including a controller, an equipment to be controlled by the controller, a wireless network having a wireless master (WM) wire-connected to the controller and a wireless slave (WS) wire-connected to the equipment. Furthermore, the present invention relates to a corresponding method of performing timing control in such industrial control system...Industrial control systems based on LAN architectures use a standard time-transfer protocol to synchronize all clocks both in rate and actual time. This allows the operations at the controlled equipment, e.g. machines (sensing, application of parameter value changes, etc) to be performed synchronously at all those machines. These timing protocols rely on the ability to send sounding telegrams that measure clock frequencies and round trip delays at arbitrary times...When wireless communications are introduced to part of an industrial control system the wireless link imposes its own timing structure that prevents the transmission of sounding telegrams at arbitrary times. This effectively breaks the links in the timing protocol, isolating, from a timing perspective, the hardware on one side of the radio link from the hardware on the other side of the link. The context of this requirement is a wireless sub-system for inclusion within a wired industrial control system which provides bi-directional communications using Time Division Duplex (TDD) . The modulation is assumed to be based on Orthogonal Frequency Division Multiplex (OFDM) . However, other modulation formats are not excluded from the scope of the invention . Problems are encountered in including wireless communications within a LAN based wired network from a timing perspective.. Preferably the industrial control system provides bi- directional communication using Time Division Duplex. Thus it is compatible with common control systems subjected to real time constraints..”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kuang and Ji with the teaching of Moeidi because the teaching of Moeidi would improve the system of Kuang and Ji by providing an electronic control system and associated instrumentation used for industrial process control.

As to claim 18, Kuang teaches the method of claim 17, wherein, in the second mode, the user device exchanges data with at least some of the other devices (frequency division duplex, FDD, operation mode).  
  
As to claim 19, Kuang as modified by Ji teaches the method of claim 18, however it is silent with reference to wherein the user device provides approvals for components of the 10industry campus .  
Hulbert teaches wherein the user device provides approvals for components of the 10industry campus (“...Timing control in an industrial control system The present invention relates to an industrial control system including a controller, an equipment to be controlled by the controller, a wireless network having a wireless master (WM) wire-connected to the controller and a wireless slave (WS) wire-connected to the equipment. Furthermore, the present invention relates to a corresponding method of performing timing control in such industrial control system...Industrial control systems based on LAN architectures use a standard time-transfer protocol to synchronize all clocks both in rate and actual time. This allows the operations at the controlled equipment, e.g. machines (sensing, application of parameter value changes, etc) to be performed synchronously at all those machines. These timing protocols rely on the ability to send sounding telegrams that measure clock frequencies and round trip delays at arbitrary times...When wireless communications are introduced to part of an industrial control system the wireless link imposes its own timing structure that prevents the transmission of sounding telegrams at arbitrary times. This effectively breaks the links in the timing protocol, isolating, from a timing perspective, the hardware on one side of the radio link from the hardware on the other side of the link. The context of this requirement is a wireless sub-system for inclusion within a wired industrial control system which provides bi-directional communications using Time Division Duplex (TDD) . The modulation is assumed to be based on Orthogonal Frequency Division Multiplex (OFDM) . However, other modulation formats are not excluded from the scope of the invention . Problems are encountered in including wireless communications within a LAN based wired network from a timing perspective.. Preferably the industrial control system provides bi- directional communication using Time Division Duplex. Thus it is compatible with common control systems subjected to real time constraints..”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Kuang and Ji with the teaching of Moeidi because the teaching of Moeidi would improve the system of Kuang and Ji by providing an electronic control system and associated instrumentation used for industrial process control.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194